
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 3
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2007
			Mrs. Feinstein
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on Foreign
			 Relations
		
		JOINT RESOLUTION
		To specify an expiration date for the
		  authorization of use of military force under the Authorization for Use of
		  Military Force Against Iraq Resolution of 2002 and to authorize the continuing
		  presence of United States forces in Iraq after that date for certain military
		  operations and activities.
	
	
		1.Expiration of Authorization
			 for use of military force against IraqThe authority conveyed by the Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243)
			 shall expire on December 31, 2007, unless otherwise provided in a Joint
			 Resolution (other than Public Law 107–243) enacted by Congress.
		2.Allowance for
			 certain military operations and activitiesSection 1 shall not be construed as
			 prohibiting or limiting the presence of personnel or units of the Armed Forces
			 of the United States in Iraq after December 31, 2007, for the following
			 purposes:
			(1)Training,
			 equipping, and advising Iraqi security and police forces.
			(2)Force protection
			 and security for United States Armed Forces and civilian personnel.
			(3)Support of Iraqi
			 security forces for border security and protection, to be carried out with the
			 minimum forces required for that purpose.
			(4)Targeted
			 counter-terrorism operations against al Qaeda and foreign fighters within
			 Iraq.
			(5)Logistical
			 support in connection with activities under paragraphs (1) through (4).
			
